Exhibit 10.22
Contract for Coke Oven Equipment

Contract No.: Jiao Che 20091201


The Ordering Party: Henan Shuncheng Group Coal Coke Co., Ltd (“Party A”)
The Contractor: Shanxi Sin Te Coke Engineering Co., Ltd (“Party B”)


WHEREAS, Party A intends to build a stamping-charging coke oven with a coking
chamber of 2 × 65 holes and 5.5 meters in width;


WHEREAS, the authorized representatives of Party A and Party B have made wide
exchange and consultations on the technical and business issues relating to the
vehicle equipment used in the coke oven, and both parties have fully expressed
their sincerity for cooperation;


WHEREAS, Party A agrees to entrust Party B with the construction of the
equipment;


NOW THEREFORE, both parties conclude the Contract as follows:


I.
List of the Equipment to be Supplied

No.
 
Equipment Name
 
Quantity
 
Unit
 
Unit
Price
(Ten
Thousand
Yuan)
   
Total
Price
(Ten
Thousand
Yuan)
 
Time of
Delivery
1
 
Stamping Charging Car
 
2
 
Set
 
713
   
1426
 
The first set of equipment shall be delivered from July 15th, 2010; the second
set of equipment shall be delivered on Sep. 15th, 2010.
2
 
Stamping Coke Pusher
 
2
 
Set
 
548
   
1096
 
3
 
24-Hammer Micro-fixed Tamper
 
2
 
Set
 
273
   
546
 
4
 
Dedusting Coke Guide
 
2
 
Set
 
548
   
1096
 
5
 
Coke-Quenching Car
 
2
 
Set
 
103
   
206
 
6
 
Electric Locomotive
 
2
 
Set
 
100
   
200
 
7
 
Hydraulic Reversing Machine
 
2
 
Set
 
15
   
30
 
8
 
Oscillating Feeder
 
20
 
Set
 
3.3
   
66
 
9
 
Gas-Guide Car
 
2
 
Set
 
93
   
186
 
10
 
Oven Door Cleaning System with High Pressure Water (1 for the Coke Pusher and
1for the Coke Guide)
 
2
 
Set
 
100
   
200
 
11
 
Freight and Miscellaneous Charges
               
113
   
12
 
Installation and Test Cost
               
235
       
Total
               
5400
   

 
The total contract price is RMB Fifty-four Million Yuan only (￥54,000,000.00).

 
 

--------------------------------------------------------------------------------

 

The contract price herein is inclusive of tax. Party B shall be responsible for
all the related issues such as shipment, installation and commissioning etc, and
assume the corresponding expenses.
 
II.
Quality, Standards and Inspection

1.
Party B shall complete its design, manufacture and installation in strict
accordance with the section drawing of coke oven mechanical equipment provided
by the designing institute, and the quality shall conform to drawing
requirements. In case there is any dispute, it shall be settled through
consultations by both parties.

2.
Party B shall provide technical services for the design, manufacture,
transportation, packing, installation, debugging and commissioning of the
contracted equipment, and Party B shall ensure the quality in all aspects.

3.
The equipment shall be manufactured in accordance with relevant national
industrial standards, and the installation and commissioning of the equipment
must comply with Code for Construction and Acceptance of Metallurgical Machinery
Installation Work issued by Ministry of Metallurgical Industry.

4.
The main materials of components and parts shall be accompanied by the original
material list and the corresponding test reports of physical and chemical
indicators.



III.
Place and Terms of Delivery

1.
Place of delivery:  Party A’s construction site.

2.
Party B shall also provide Certificate of Quality Competency, Installation
Drawings for the Equipment, Part Drawings, Inspection Reports, Instruction
Manual, List of Wearing Parts, Spare Parts Book, Operation and Maintenance
Manuals for Machinery, Electrical and Fluidic Equipment, in conjunction with the
provision of the equipment.

3.
Party A shall be responsible for the provision of places for field fabrication
and installation, and Party A shall also be responsible for water and
electricity supply.

4.
Party B’s staff must be in place once the equipment arrives at the work site.



IV.
Packing and Transportation

1.
Party B shall, in accordance with the properties of products as well as
components and parts, determine the mode of packing to ensure the security and
liability of loading, shipping, unloading and storage.

2.
Party B shall select a reasonable means of transport in accordance with the
equipment status, while the unloading charge incurred after the arrival at Party
A’s site shall be assumed by Party A.



V.
Payment

1.
Every time against Party A’s payment, Party B shall issue a financial receipt.

2.
Within seven (7) working days from the date on which the Contract comes into
effect, Party A shall pay an advance payment of RMB Five Million Yuan Only to
Party B.


 
 

--------------------------------------------------------------------------------

 

3.
Within one week from the date of normal use after the installation and
commissioning of the equipment, the payment of the equipment shall be made up to
95% (including the paid advance payment of RMB Five Million Yuan).

4.
The quality guarantee period for the products shall be one year. If upon the
expiration of this period the equipment passes the inspection without any
quality problem, Party A shall pay off the quality guarantee deposit equivalent
to 5% of the Contract price.  However, problems arising from improper operation
by Party A’s staff or related to common consumables are not included in the
quality guarantee scope.



VI.
Installation, Trial Run and Acceptance of the Coke Owen Equipment

1.
The installation and commissioning must meet the drawing requirements as well as
the requirements by relevant national standards.

2.
Party A shall actively cooperate with the site resident representatives
appointed by Party B to complete the field services. Party A shall meet the
installation conditions for the coal charging car before July 1st, 2010, and it
shall meet the installation conditions for the tamper and other equipment before
Aug. 1st, 2010.

3.
The trial period of the equipment shall refer to one week of coke production in
the heating test, during which Party B’s installation staff shall play a leading
role in maintaining the equipment, and Party A’s operation and maintenance
staff, under Party B’s training and supervision, will play a supplemental role.
The installation and commissioning shall not come to an end until the expiration
of this period.

4.
Party A shall provide free accommodation in the neighborhood for Party B’s
installation and commissioning staff. Party A shall provide Party B with water,
electricity and gas necessary for installation free of charge. The expense for
the cranes used in installation shall also be assumed by Party A.

5.
All the lubricating and hydraulic media during the installation and
commissioning as well as during the process of production shall be provided by
Party A, while the specific quantities and models shall be provided by Party B.

6.
Party A shall organize the acceptance participated in by Party B within two
weeks from the date when the equipment is put into coke production. For those in
failure of meeting the requirements of technical performance, Party B must
rectify them within one month. If Party A fails to organize the aforesaid
acceptance within two weeks, it shall be deemed that the equipment passes the
acceptance.

7.
After the equipment is put into production, Party B shall provide Party A with
3-month technical support and maintenance instructions free of charge, for which
purpose two machinists, one electrical mechanic and one hydraulic mechanic shall
be appointed.



VII.
Liability for Breach of Contract

1.
If Party B discovers that the drawings or technical requirements provided by
Party A are unreasonable, it shall timely notify Party A. In case that any
losses are caused to Party B due to Party A’s indolent reply or other reasons,
Party A shall be liable for making compensation on the basis of the valuation of
the unreasonable parts.


 
 

--------------------------------------------------------------------------------

 

2.
If Party A changes its requirements for the contracted work while the work is
under way, thereby causing losses to Party B, Party A shall be liable for making
compensation on the basis of the valuation of the loss caused by the changes.

3.
If the performance of the contracted work requires assistance, Party A shall
have the obligation to provide assistance. In case that the contracted work is
unable to be completed on schedule due to Party A’s failure in fulfilling its
obligation of assistance, Party B may urge Party A to perform its obligation
within a reasonable time limit and may extend the term of its performance; if
Party A still fails to perform such obligation within the time limit, Party B
may terminate the Contract.

4.
If Party B fails to complete the manufacture, installation or trial run as
stipulated in the Contract, Party B shall be liable for making the corresponding
compensations for Party A’s economic loss.



VIII.
Contract Disputes and Settlement

Any dispute arising out of or in connection with the Contract between the
parties shall be settled through friendly consultations on the basis of Contract
Law. In case no agreement can be reached, the dispute shall then be submitted to
the people’s court at the place of signature for litigation.


IX.
Miscellaneous

1.
The Contract shall come into force upon the signature and seal of the authorized
representatives designated by both parties, and the effective date of the
Contract shall be the date on which the advance payment is received after the
signing and sealing.

2.
The technical agreement shall be deemed as an integral part of the Contract and
it shall serve as a basis for manufacture, inspection as well as after-sale
service.

3.
Any and all supplementary provisions or alterations shall be made in written
form or by fax and deemed as an integral part of the Contract after being signed
by the authorized representatives of both parties.

4.
Ownership: the ownership shall be transferred upon Party A’s payment being up to
95% of the contract price. In case that Party A’s failure to make the aforesaid
payment in full exceeds three months after the payment period as stipulated in
the Contract, Party B shall be entitled to resume the equipment.

5.
Party A’s place of domicile shall be deemed as the place where the Contract is
signed.

6.
The Contract shall be valid from the effective date to the expiration date of
the guarantee period.

7.
The Contract is executed in sextuplicate, and each party holds three copies.



The Order Party: Henan Shuncheng
 
The Contractor: Shanxi Sin Te Coke
Group Coal Coke Co., Ltd
 
Engineering Co., Ltd (Weixi Branch)(“Party B”)
(Seal)
 
(Seal)
Legal Representative:  /s/ Wang Xinshun
 
Legal Representative:  /s/ Dexin Yang
Authorized Representative:  /s/ Heshan Zhou
 
Authorized Representative:  /s/ Shilin Xu
Telephone: 0372-5607305
 
Telephone: 0359-7295312
Address:
 
Address: Wenxi, Shanxi

 
Date of Contract: Dec. 2nd, 2009


Agreed
        Dexin Li
           Dec. 2nd, 2009
                (written by hand)

 
 

--------------------------------------------------------------------------------

 